Citation Nr: 1315411	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-17 632	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision adjudicated by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) and issued by the RO in Houston, Texas, which denied entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, and for hearing loss in the right ear.

In a February 2013 rating decision, the RO in Houston granted entitlement to service connection for hearing loss in the right ear.  As such, this issue is no longer on appeal.


REMAND

The Veteran has been diagnosed with diabetes mellitus, type II.  He contends that his diabetes is a result of exposure to herbicides when he was in service in Korea.  He has claimed that he went into the demilitarized zone (DMZ), relieving Republic of Korea (ROK) Army.  See April 2009 VA Form 9. 

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicides, including Agent Orange, to certain Veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ).  38 C.F.R. § 3.307(a)(6)(iv) (2012).

The list of diseases associated with exposure to certain herbicide agents includes Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2012).

In accordance with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p), when a Veteran claims exposure in Korea, and his service was not between April 1, 1968, and August 31, 1971, and in a unit or entity listed in the table provided in that section, a request must be sent to the U.S. Army and Joint Services Research Center (JSRRC) for verification of actual exposure to herbicides.

Actual exposure to herbicides must be verified through appropriate service department or other sources.  Exposure to herbicides is not presumed in such instances.  

The Veteran was not on active duty during the time period covered in this regulation.  Thus, the presumptive provisions regarding exposure to herbicides in the Republic of Korea do not apply.  Nevertheless, it does not appear that the RO has taken steps to verify actual exposure to herbicides in Korea as required by M21-1MR.  

The Veteran's service personnel records are not part of the record.  Because they might help in the effort to ascertain exposure, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records and separation examination from the National Personnel Records Center (NPRC) and any other appropriate records depositories.  If the AOJ determines that further attempts to obtain such records would be futile, the file should be so annotated, and the Veteran so notified.  The Veteran should be asked to detail, with as much specificity as possible, each unit to which he was assigned while in Korea, his location at all times while in Korea, including the location of any temporary duty assignments, and his various duties while in Korea.

2.  Submit a request to the JSRRC for all information that might help show the Veteran's alleged herbicide exposure in Korea.  If the AOJ is unable to obtain any further information from the JSRRC, the Veteran should be notified of this fact, and a copy of this notification associated with the file.

3.  Re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

